 





AMENDMENT NO. 1 TO LICENSE AGREEMENT

 

This Amendment No. 1 to License Agreement (“Amendment”), having an effective
date of January 15, 2014 (“Amendment Effective Date”), is made and entered by
and between Ohio State Innovation Foundation, located at 1524 North High Street,
Columbus, Ohio 43201 (“OSIF”) and MicroLin Bio, Inc., a New York corporation
located at 302A W. 12th Street, Suite 114, New York, NY 10014 (“Licensee”).

 

BACKGROUND

 

OSIF and Licensee entered into a Patent & Technology License Agreement dated
September 6, 2013 (“License Agreement”) with respect to Ohio State # A2013-2069;
and

 

OSIF and Licensee would like to amend and modify the License Agreement as
identified below and such amendment shall be incorporated as part of the License
Agreement.

 

The parties agree as follows:

 

1.Definitions. All capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the License Agreement.

 

2.In Section 3.1(a) for Tech ID# 2009-034, delete “Costs already accounted for
in Agreement# A2013-0887 having an Effective Date of May 7, 2013 between the
parties” and replace it with: $82,895.82.

 

3.In Section 3.1(a) for Tech ID# 2009-034, delete “August 29, 2013” and replace
it with: January 15, 2014.

 

4.In Section 3.1(a) for Total, delete “$397,024.97” and replace it with:
$479,920.79

 

5.In Section 3.1(c) for Upfront Fee, delete “$95,000” and replace it with:
$120,000.

 

6.In Exhibit C for Patent Applications for Tech ID 2009-034, Australian (AU) PCT
application #2009322907; filing date of 03/25/2009 shall be amended into the
exhibit.

 

7.Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
constitute an agreement, notwithstanding that all parties are not signatories to
the same counterpart.

 

8.Continued Force and Effect. Except as provided in this Amendment, all terms,
conditions, and provisions of the License Agreement shall remain and continue in
full force and effect as provided therein.

 

1 of 3

 

 

IN WITNESS WHEREOF, the parties hereto have entered into this Amendment
effective as of the Amendment Effective Date.

 

[AUTHORIZED SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

2 of 3

 

 





OHIO STATE INNOVATION FOUNDATION   Microlin bio, inc       By: /s/ Timothy R.
Wright   By: /s/ Joseph Hernandez           Name: Timothy R. Wright   Name:
Joseph Hernandez           Title: President   Title: CEO and President          
Date: January 15, 2014   Date: January 15, 2014

 

3 of 3

 

